EXHIBIT 10.16

AMENDMENT TO MGM MIRAGE FREESTANDING STOCK APPRECIATION

RIGHT AGREEMENTS

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between Robert H. Baldwin (the “Employee”) and MGM Resorts International
(formerly MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on each of (i) October 6, 2008 and (ii) October 5, 2009 the Company
granted a SAR (as defined in the October 6, 2008 SAR Agreement or the October 5,
2009 SAR Agreement (each, as defined below), as applicable) to the Employee
under the Company’s Amended and Restated 2005 Omnibus Incentive Plan (the
“Incentive Plan”) and a Freestanding Stock Appreciation Right Agreement (the
“October 6, 2008 SAR Agreement” or the “October 5, 2009 SAR Agreement,” as
applicable, and collectively, the “SAR Agreements”);

WHEREAS, on the date of grant of each SAR, the Employee had previously entered
into that certain Employment Agreement entered into as of September 16, 2005, by
and between MGM Mirage and the Employee, as amended effective as of January 1,
2009 (the “Employment Agreement”) which contained certain terms relating to
stock options and SARs;

WHEREAS, the Company has determined that the SAR Agreements did not reflect the
Company’s intent with respect to the treatment of the SARs upon certain
terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the SARs by
amending the SAR Agreements;

NOW THEREFORE, the Company hereby amends the SAR Agreements as follows:

1. A new Section shall be added to the SAR Agreements as the last Section of the
SAR Agreements which shall read as follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of September 16, 2005, by and between MGM Mirage and the Participant, as amended
effective as of January 1, 2009 (the “Employment Agreement”) or otherwise,

A. the SAR evidenced by this Agreement shall receive the treatment expressly
provided for stock options set forth in Section 10 of the Employment Agreement.

B. with respect to any continued vesting and exerciseability of the SAR which
the Participant may be eligible to receive under Section 10 of the



--------------------------------------------------------------------------------

Employment Agreement during inactive status (after giving effect to subsection A
above), the continued vesting and exercise period will apply during the inactive
status period, if any, under the Participant’s employment agreement with the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) in effect as of the applicable date of determination; provided, that
such period shall in no event exceed the term of the SAR as set forth in
Section 3.1.A of this Agreement.”

2. Except as specifically amended hereby, the SAR Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO ROBERT H. BALDWIN SAR AGREEMENTS COVERING OCTOBER 6, 2008 AND
OCTOBER 5, 2009 SAR GRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

/s/ Robert H. Baldwin Robert H. Baldwin

AMENDMENT TO ROBERT H. BALDWIN SAR AGREEMENTS COVERING OCTOBER 6, 2008 AND
OCTOBER 5, 2009 SAR GRANTS